Citation Nr: 1041068	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran has been issued several statements of the case 
regarding several issues other than the issue addressed in this 
decision.  However, the Veteran has not submitted a substantive 
appeal regarding any of these other statements of the case.  As 
such, the Board does not have jurisdiction over those issues.


FINDING OF FACT

Level IX hearing loss is shown in the right ear.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for right ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, Diagnostic Code (DC) 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right ear hearing loss is more 
disabling than currently evaluated.  



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are determined 
by considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at 1000, 2000, 
3000 and 4000 Hz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz.  

Factual Background

Service treatment records show that the Veteran first began 
experiencing hearing loss in May 1992.  The Veteran submitted an 
initial claim for service connection for hearing loss while still 
in service in November 2004.  The Veteran was afforded a VA 
audiological examination in March 2005 during which the examiner 
noted that the Veteran had trouble "hearing speech in background 
noises and in groups."  The following examination results were 
reported:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
105 dB
105 dB
105 dB
105 dB
Left Ear
0 dB
0 dB
15 dB
25 dB

Puretone Threshold Average
Right Ear
105 dB
Left Ear
10 dB

Speech Recognition
Right Ear
0%
Left Ear
96%

Also of record are VA and private treatment records dated through 
June 2009 that show an impression of hearing loss but primarily 
pertain to the Veteran's other various disorders.

Analysis

In the present case, the evidence shows an exceptional level of 
impaired hearing in the right ear such that 38 C.F.R. § 4.86 is 
applicable.  Applying the results from the March 2005 VA 
audiological examination yields a Roman numeral value of XI for 
the left ear under Table VI and a Roman numeral value of XI under 
Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.  

While service connection is not in effect for the left ear, 
pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-
connected in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation of I, subject to the 
provisions of 38 C.F.R. § 3.383.   
 
Applying the highest value for the right ear to the nonservice-
connected left ear under Table VII, the Board finds that the 
Veteran's hearing loss was correctly evaluated as 10 percent 
disabling in the May 2005 rating decision.  Id.  

The Veteran argues that the pure tone loss and speech 
discrimination of the right ear is consistent with loss of a 
sensory organ and should be rated accordingly at a higher 
percentage.  However, the Board also finds that no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code.  Because there are specific 
diagnostic codes to evaluate hearing loss, consideration of other 
diagnostic codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See Butts v. Brown, 5 
Vet. App. 532 (1993).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

In this regard, the March 2005 VA examiner specifically noted the 
Veteran's complaint that his greatest difficulty was "hearing 
speech in background noises and in groups."  While the March 
2005 VA examiner did not specifically address the functional 
effects caused by the Veteran's bilateral hearing loss, the Board 
finds that no prejudice results to the Veteran and, as such, the 
Board may proceed with a decision.

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 10 
percent for right ear hearing loss. 38 C.F.R. § 4.3.

In deciding the Veteran's claims, the Board has considered 
whether the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 119.  The Board does not find 
evidence that the Veteran's service-connected right ear hearing 
loss should be increased for any other separate period based on 
the facts found during the whole appeal period.  

Extraschedular Consideration

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to determine 
whether a referral for an extra[-]schedular rating is warranted. 
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application." Id.

The Veteran's hearing loss is manifested by difficulty hearing 
speech.  The rating criteria contemplate speech reception 
thresholds and ability to hear spoken words on Maryland CNC 
testing.  Hence, the rating criteria contemplate the Veteran's 
symptomatology.  The Board also finds that the functional effects 
of the Veteran's hearing loss disability are adequately addressed 
by the record and referral for consideration of an extraschedular 
rating is therefore not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of January 1, 2005, the day after his discharge 
from military service, and a 10 percent rating was assigned.  He 
was provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the date of the day after his discharge from military 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained a medical opinion as to the etiology and 
severity of the Veteran's hearing loss, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




ORDER

An initial disability rating greater than 10 percent for right 
ear hearing loss is denied



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


